15‐3218‐pr 
Laporte v. Corr. Sgt. Fisher 
                                          
                                UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
 
                                          SUMMARY ORDER 
                                                                              
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 21st day of June, two thousand seventeen. 
                     
PRESENT:  RALPH K. WINTER, 
                    GUIDO CALABRESI, 
                    DENNY CHIN,  
                                                   Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

HECTOR LAPORTE,  
                               Plaintiff‐Appellant, 
                                                                                          15‐3218‐pr 
                                         v.                              
                     
CORRECTION SERGEANT FISHER, 
                               Defendant‐Appellee, 
                                
CORRECTION OFFICER BANKS, 
                               Defendant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      Hector LaPorte, pro se, Clinton Correctional 
                                                              Facility, Dannemora, New York. 
 
FOR DEFENDANT‐APPELLEE:                     Barbara D. Underwood, Solicitor General, 
                                            Andrew W. Amend, Senior Assistant Solicitor 
                                            General, Mark H. Shawhan, Assistant Solicitor 
                                            General, for Eric T. Schneiderman, Attorney 
                                            General of the State of New York, New York, 
                                            New York. 
               
              Appeal from the United States District Court for the Southern District of 

New York (Castel, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiff‐appellant Hector LaPorte, pro se, appeals from the district courtʹs 

September 22, 2015 judgment dismissing his complaint, entered after a jury verdict in 

favor of defendant‐appellee Corrections Sergeant Fisher on LaPorteʹs excessive force 

claims under 42 U.S.C. § 1983.  We assume the partiesʹ familiarity with the underlying 

facts, the procedural history of the case, and the issues on appeal. 

              LaPorteʹs only argument on appeal is that his trial counsel was ineffective 

for failing to introduce certain evidence at trial.  Because this is a civil case in which 

LaPorte does not face the prospect of imprisonment, however, the Sixth Amendment 

right to counsel does not apply, and LaPorteʹs ineffective assistance of counsel claim is 

not cognizable.  See Guggenheim Capital, LLC v. Birnbaum, 722 F.3d 444, 453 (2d Cir. 

2013); United States v. Coven, 662 F.2d 162, 176 (2d Cir. 1981).   




                                               2 
             We have considered LaPorteʹs remaining arguments and conclude they 

are without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 




                                          3